Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-12 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 10 recites at least one surface of the molded piston head. It is unclear if this is referring to the at least one surface first introduced in claim 1.
Claims 11-12 are rejected for depending from claim 10.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2002/0096046 (“Drexler”) in view of USPGPub No. 2012/0082841 (“Kadoshima”), Flash (manufacturing), Wikipedia, available at https://en.wikipedia.org/wiki/Flash_(manufacturing), Screen shot captured on May 2, 2016 (“NPL”), and US Patent No. 4,546,048 (“Guenther”).
Regarding claim 1, Drexler teaches a method of forming an insulated composite piston head (Title, abstract), the method comprising: creating a preformed aluminum or aluminum alloy foam core (56) (fig. 14, paras. [0025], [0033], [0035], [0050] & [0071]); suspending the preformed foam core in a piston head mold (fig. 14, para. [0071]); injecting or casting molten aluminum or an aluminum alloy (58) into the mold through gates or traps to form a metallic layer that at least partially encapsulates the foam core, thereby, forming a molded piston head (fig. 14, paras. [0056], [0057] & [0071]); removing the molded piston head from the mold (fig. 14).
Drexler fails to explicitly teach depositing an insulating material on at least one surface of the molded piston head, wherein the insulating material comprises an aerogel. However, this would have been obvious in view of Kadoshima. 

In this case, both Drexler et al. and Kadoshima are directed to pistons formed out of aluminum. Kadoshima teaches that it is known to provide a thermal insulating structure on the top surface of the piston that comprises an layer including aerogel that is covered by a layer of aluminum. There would be a reasonable expectation of success that applying the structure as taught by Kadoshima will reduce heat transfer from the high temperature gas to the base material (Kadoshima, para. [0003]). Thus, it would be obvious to add a heat insulating structure on the top surface of the piston of Drexler et al. that comprises a layer including aerogel that is covered by a layer of aluminum.
Drexler fails to explicitly teach performing at least one machining operation on the molded piston head such that the molded piston head conforms to a predetermined specification for the insulated composite piston head. However, this would have been obvious in view of NPL.
NPL teaches that it is known for cast products to comprise unwanted material such as flash that needs to be machined subsequent to casting (page 1, wherein all references to NPL refer to the screenshot submitted with the Office action mailed on August 31, 2021).  
In this case, Drexler et al. teaches casting a portion of a piston. NPL teaches that manufacturing processes such as casting and molding leave excess material that must be machined. It would be obvious and predictable to use a grinding operation to remove any flashing present after the casting step so that the final product matches specifications. 
Claim 1 lastly recites optionally, applying a lubricious piston coating to at least a portion of the outer surface of the insulated composite piston head. Since this limitation is optional, the broadest reasonable interpretation of the claim does not include it.
While Drexler et al. teaches the aluminum layer covering at least the top surface of the aerogel, Drexler et al. fail to explicitly teach the insulating material comprises an aerogel that is encapsulated by a ceramic or aluminum shell. However, this would have been obvious in view of Guenther.
	Similarly to Drexler et al., Guenther is directed to providing an insulating structure on an aluminum piston wherein the structure comprising an outer layer 16 configured to cover an inner layer 18 (fig. 1, col. 2 lines 15-63). Guenther teaches one embodiment similar to Drexler et al. where the outer layer 16 only covers a top of the inner layer 18 (fig. 1). Guenther teaches another embodiment wherein the outer layer is configured to encapsulate the entire inner layers to protect it from combustion gases and particulates, and, to trap air within the inner layers (fig. 2, col. 3 lines 50-65). 
	In this case, both Drexler et al. and Guenther teach insulating structures comprising inner and outer layers, wherein the inner layers comprise air. Guenther teaches that fully encapsulating the inner layer with the outer layer will protect it from combustion gases and particulates, and, trap air within the inner layers. There would be a reasonable expectation of success of connecting the outer layer of Drexel et al. to the piston body via the plasma spraying process taught by Kadoshima because they are both formed of aluminum. Thus, in order to protect the aerogel layer from combustion gases and particulates, and, to trap air within the aerogel layer, it would be obvious to modify the outer layer such that it extends over the sides of the aerogel layer and is attached to the piston base material.
Regarding claim 5, Drexler et al. fail to explicitly teach the insulating material exhibits a thickness that is 1 mm or less (Kadoshima, para. [0047]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Drexler et al. as applied to claim 1 above, and further in view of EP0304103A1 (“Zucca”).
Regarding claim 4, Drexler et al. fail to explicitly teach the metallic layer has a thickness of 4 mm or more. However, this would have been obvious in view of Zucca.
Zucca teaches that while it is preferable to have the outer metallic layer with a thickness as low as possible to save on weight and material costs (paras. [0004]-[0007]), that it is known to have the thickness greater than 4mm to provide sufficient mechanical resistance and rigidity (para. [0003]). 
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Drexler et al. as applied to claim 1 above, and further in view of USPGPub No. 2009/0255675 (“Casciaro”).
Regarding claim 6, Drexler et al. fail to explicitly teach the foam core has a porosity that is between 20% to 50%.
	Casciaro is also directed to components, for example an actuating member, comprising a metal foam (Title, Abstract, para. [0016]). Casciaro teaches the foam can be aluminum (paras. [0007] & [0023]), and, that the porosity can have a wide range, for example from 20% up to 95% (para. [0020]). 
	In this case, both Drexler et al. and Casciaro teach actuating members comprising aluminum foam. While Drexler is silent as to the porosity of the foam, Casciaro teaches that it is known to make aluminum foams in a wide range of porosities, for example from 20-95 percent. Thus, it would be obvious and predictable to make the aluminum foam of Drexler with a porosity of 20-95%. Since this range overlaps the claimed range, a prima facie case of obviousness exists.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Drexler et al. as applied to claim 1 above, and further in view of US Patent No. 6,422,129 (“Yokomachi”).
Regarding claims 7 and 8, Drexler fails to explicitly teaches applying the lubricious piston coating on at least a portion of the outer surface of the insulated composite piston head, and, the lubricious piston coating is a silicone or polytetrafluoroethylene. However, this would have been obvious in view of Yokomachi.
polytetrafluoroethylene film on an outer surface of the aluminum piston in order to avoid contact with metal and minimize fitting gap within the bores (col. 5 lines 54-63).
In this case, both Drexler et al. and Yokomachi are directed to aluminum pistons. Yokomachi teaches that it is known to provide the outer surface of the piston with a polytetrafluoroethylene film for the above identified advantages. There would be a reasonable expectation of success of applying the film on the outer sides of the piston. As such, it would be obvious to modify Drexler et al. such that the outer sides of the piston comprise a polytetrafluoroethylene film.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Drexler et al. as applied to claim 1 above, and further in view of USPGPub No. 2018/0272429 (“Delmotte”).
Regarding claim 9, Drexler et al. fails to explicitly teach the insulating material is applied using a coaxial laser deposition process. However, this would have been obvious in view of Delmotte. 
Delmotte is directed to forming layers of a piston, for example, heat resistant layers, wear resistant layers, etc. (paras. [0005] & [0026]). Delmotte teaches that all the piston layers can be formed via the apparatus of fig. 4 (paras. [0041] & [0042]). The apparatus comprises a laser deposition device wherein the laser and powder are both dispensed from deposition nozzle 410, i.e. the laser source, laser, and deposition nozzle are coaxial (fig. 4, paras. [0043]-[0044]). 
In this case, Drexler et al. teaches a piston having an insulating layer thereon formed via heating/melting and plasma spraying (Kadoshima, para. [0050]). However, one of skill in the art will appreciate that layers can be added to the piston in a variety of ways. Delmotte teaches that layers of a piston can be predictably added to the top of a piston via the apparatus and process discussed above. Thus, it would be obvious to add at least one of the layers of the insulating material of Drexler et al. via the laser deposition process of Delmotte.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Drexler et al. as applied to claim 9 above, and further in view of USPGPub No. 2014/0265047 (“Burris”).
Regarding claim 10, Delmotte teaches the laser deposition method comprises providing a high pressure gas source (paras. [0043]-[0044]); placing a metal powder in a feeder container (paras. [0041]-[0044]); allowing the high pressure gas to force the metal powder from the feeder through a spray nozzle onto a surface of the molded piston head (paras. [0043]-[0044]); using a coaxial laser to fuse the powder that is applied to the surface of the molded piston head (para. [0044]).
Drexler et al. fail to explicitly teach placing the molded piston head into a closed chamber and removing excess powder from the closed chamber. Drexler et al. also fail to explicitly teach the limitation of claim 12 of using a separator to isolate excess metal powder that is reused by mixing the excess metal powder with the metal powder in the feeder container. However, these limitations would have been obvious in view of Burris.
Similarly to Drexler et al., Burris teaches an additive manufacturing apparatus that deposits powder material on a component and melts it with a laser (paras. [0008]-[0009]). The build platform of Burris is located in a build chamber (fig. 1, paras. [0008] & [0013]). After the manufacturing is complete, Burris teaches to collect un-melted powder from the build chamber, filter it, and return the filtered powder back into the powder cartridge (para. [0031]).
In this case, both Drexler et al. and Burris teach an additive manufacturing apparatus that deposits powder material on a component and melts it with a laser. Burris teaches that un-melted powder can be collected, filtered, and reused in order to save on material costs. Since Drexler et al. and Burris teach similar additive manufacturing methods, there would be a reasonable expectation of success of placing the work platform in a build chamber. Thus, in order to save on material costs, it would be obvious to modify Drexler et al. to put the work platform in a chamber, and after deposing the insulating layer, to remove un-melted powder from the chamber, filter it (i.e. separate it from other powder/materials that aren’t to be reused), and return the filtered powder back in the feeder container.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Drexler et al. as applied to claim 10 above, and further in view of USPGPub No. 2019/0210286 (“Newell”) and USPGPub No. 2017/0051386 (“Carter”).
Regarding claim 11, Drexler et al. fail to explicitly teach rotating the molded piston head and indexing the coaxial laser and spray nozzle using a robotic arm. However, this would have been obvious in view of Newell.
Newell is directed to 3D printing (Title, abstract). Newell teaches that it is known to use a 3d printing apparatus wherein the workpieice platform rotates, and, the 3d printing head/nozzle is moved by a robotic arm (figs. 1-3, paras. [0049]-[0051]). The robotic arm is controlled by a controller (para. [0052]). The robotic arm is capable of being attached to different 3d printing or subtractive manufacturing tools, such as lasers (para. [0054]). The multiple axes of motion of the robotic arm and work platform allow for the printing of parts/layers with complex geometries and allows for more complex tool paths including continuous tool paths (para. [0053] & [0058]).
In this case, Drexler et al. teaches a laser deposition apparatus wherein the work platform is moved in an x-y plane. However, one of skill in the art appreciates that there are many 3d printing apparatuses that can be used for laser deposition. Newell teaches that to increase the axes of motion it is known to provide the printer head on a robotic arm and to provide a work platform that rotates. Since, the robotic arm of Newell is capable of receiving varying manufacturing tools including lasers, it would be predictable to attach the deposition nozzle and laser of Drexler et al. on a robotic arm. Thus, it would be obvious to modify the workpiece platform of Drexler et al. so that it rotates, and, to attach the deposition nozzle and laser of Drexler et al. on a robotic arm that is moved via a controller during manufacturing. This will allow the apparatus of Drexler et al. print more complex shapes and/or allow for more complex tool paths.
Drexler et al. fail to explicitly teach a pyrometer to control the temperature of the surface on the molded piston head. However, this would have been obvious in view of Carter.
Similarly to Drexler et al., Carter is directed to forming a melt pool with a laser and introducing powder therein (Abstract). Carter measures a temperature of the melt pool with a pyrometer and sends the temperature to a controller (para. [0035]). The controller compares the temperature to a reference temperature and changes the power to the laser based on the comparison (paras. [0035]-[0036]).
.

Response to Arguments
Applicant's arguments filed November 30, 2021 (“the remarks”) have been fully considered but they are not persuasive.  Each of applicant’s remarks is set forth, followed by examiner’s response.
On pages 7-8 of the remarks, Applicant argues that the cited art fails to teach the insulating material because Guenther teaches the thermal shield being applied during molding, instead of being deposited on an already molded piston, thus there is not a reasonable expectation of success of encapsulating the aerogel.
The rejection of Drexler et al. is not being modified to include the process of applying the thermal shield taught by Guenther. Guenther is merely being used to teach that the outer layer of an insulating material can encapsulate the inner layer. Thus, the examiner is not convinced that there is not a reasonable expectation of success of using the process of applying the outer layer taught by Drexler in view of Kadoshima, i.e. plasma spraying, to encapsulate the inner aerogel layer. Since the piston of Drexler is also formed from aluminum there would be a reasonable expectation of success of the plasma sprayed aluminum layer bonding to the aluminum piston to encapsulate the inner layer.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726
/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”